
	
		I
		114th CONGRESS
		1st Session
		H. R. 3519
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2015
			Mr. Ellison introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To establish pilot programs to encourage the use of shared appreciation mortgage modifications, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Preserving American Homeownership Act of 2015.
		2.FindingsThe Congress finds the following:
			(1)The stability of the economy, housing market, and neighborhoods of the United States depends upon
			 reducing the number of foreclosures in the United States.
			(2)Homeowners struggling to make payments on homes with mortgages that are deeply underwater are some
			 of the most at risk of foreclosure.
			(3)A properly carried out principal modification program will preserve the assets of the
			 Government-sponsored mortgage enterprises assets and reduce taxpayer
			 losses, consistent with the mission of the Federal Housing Finance Agency
			 as the enterprises’ conservator, and will help foster a more resilient
			 national housing market.
			3.Shared appreciation mortgage modification pilot programs
			(a)DefinitionsIn this section—
				(1)the term capital improvement means a home improvement described in table 4 of Publication 530 of the Internal Revenue Service,
			 or any successor thereto;
				(2)the term covered mortgage means a mortgage—
					(A)that is—
						(i)sold to the Federal National Mortgage Association, the Government National Mortgage Association, or
			 the Federal Home Loan Mortgage Corporation; or
						(ii)insured under title II of the National Housing Act (12 U.S.C. 1707 et seq.);
						(B)that is secured by real property that is the primary residence of a homeowner;
					(C)that has an outstanding principal balance of an amount that is greater than the appraised value of
			 the real property securing the mortgage, on or about the date on which the
			 homeowner is approved to participate in the pilot program under subsection
			 (b);
					(D)with respect to which the homeowner is, both as of the date of the enactment of this Act and as of
			 the date of the modification under a pilot program under subsection (b)—
						(i)not fewer than 60 days delinquent; or
						(ii)at risk of imminent default; and
						(E)of a homeowner who has a documented financial hardship that prevents or will prevent the homeowner
			 from making mortgage payments;
					(3)the term Director means the Director of the Federal Housing Finance Agency;
				(4)the term enterprise has the same meaning as in section 1303 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4502);
				(5)the term homeowner means the mortgagor under a covered mortgage;
				(6)the term investor means—
					(A)the mortgagee under a covered mortgage; or
					(B)in the case of a covered mortgage that collateralizes an asset-backed security, as defined in
			 section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)),
			 the trustee for the asset-backed security;
					(7)the term pilot program means a pilot program established under subsection (b); and
				(8)the term shared appreciation mortgage modification means a modification of a covered mortgage in accordance with subsection (c).
				(b)Pilot programs establishedThe Director of the Federal Housing Finance Agency and the Federal Housing Commissioner, in
			 consultation with the Secretary of the Treasury, shall each establish a
			 pilot program to encourage, through assistance provided under the Home
			 Affordable Modification Program under the Making Home Affordable
			 initiative of the Secretary of the Treasury, the use of shared
			 appreciation mortgage modifications that are designed to return greater
			 cash flow to investors than other loss-mitigation activities, including
			 foreclosure, and result in positive net present value for the investor.
			(c)Shared appreciation mortgage modificationFor purposes of the pilot program, a shared appreciation mortgage modification shall—
				(1)reduce the loan-to-value ratio of a covered mortgage—
					(A)to 115 percent immediately upon such modification, by immediately reducing the amount of principal
			 under the covered mortgage accordingly; and
					(B)to 95 percent within 3 years, by reducing the amount of principal under the covered mortgage by 1/3 at the end of each year for 3 years;
					(2)reduce the interest rate for a covered mortgage, if a reduction of principal under paragraph (1)
			 would not result in a reduced monthly payment that is affordable to the
			 homeowner;
				(3)reduce the amount of any periodic payment required to be made by the homeowner, so that the amount
			 payable by the homeowner is equal to the amount that would be payable by
			 the homeowner if, on the date on which the shared appreciation mortgage
			 modification takes effect—
					(A)all reductions of the amount of principal under paragraph (1) had been made; and
					(B)any reduction in the interest rate under paragraph (2) for which the covered mortgage is eligible
			 had been made;
					(4)require the homeowner to pay to the investor after refinancing or selling the real property
			 securing a covered mortgage a percentage of the amount of any increase
			 (not to exceed 50 percent of such increase) in the value of the real
			 property during the period beginning on the date on which the homeowner
			 was approved to participate in the pilot program and ending on the date of
			 the refinancing or sale that is equal to the percentage by which the
			 investor reduced the amount of principal under the covered mortgage under
			 paragraph (1); and
				(5)result in a positive net present value for the investor after taking into account the principal
			 reduction under paragraph (1) and, if necessary, any interest rate
			 reduction under paragraph (2).
				(d)Determination of value of home
				(1)In generalFor purposes of this section, the value of real property securing a covered mortgage shall be
			 determined by a licensed appraiser who is independent of and does not
			 otherwise do business with the homeowner, servicer, investor, or an
			 affiliate of the homeowner, servicer, or investor, except that, where
			 available, such value may be determined using a reliable estimate of value
			 provided by an automated valuation model of an enterprise.
				(2)Time for determinationThe value of real property securing a covered mortgage shall be determined on a date that is as
			 close as practicable to the date on which a homeowner begins to
			 participate in a pilot program.
				(3)Cost
					(A)Responsibility for cost
						(i)Initial costThe investor shall pay the cost of an appraisal or other determination of value under paragraph
			 (1).
						(ii)Deduction from homeowner shareAt the option of the investor, the cost of an appraisal or other determination of value under
			 paragraph (1) may be added to the amount paid by the homeowner to the
			 investor under subsection (c)(4).
						(B)Reasonableness of costThe cost of an appraisal or other determination of value under paragraph (1) shall be reasonable,
			 as determined by the Director and the Federal Housing Commissioner.
					(4)Second appraisalAt the time of refinancing or sale of real property securing a covered mortgage, the investor may
			 request a second appraisal of the value of the real property, at the
			 expense of the investor, by a licensed appraiser who is independent of and
			 does not otherwise do business with the homeowner, servicer, investor, or
			 an affiliate of the homeowner, servicer, or investor, if the investor
			 believes that the sale price or claimed value at the time of the
			 refinancing is not an accurate reflection of the fair market value of the
			 real property.
				(e)Eligibility for reduction of principalEach pilot program shall provide that a homeowner is not eligible for a reduction in the amount of
			 principal under a covered mortgage under a shared appreciation mortgage
			 modification if, after the homeowner begins participating in the pilot
			 program, the homeowner—
				(1)
					(A)is delinquent on more than 3 payments under the shared appreciation mortgage modification during
			 any of the 3 successive 1-year periods beginning on the date on which the
			 shared appreciation mortgage modification is made; and
					(B)fails to be current with all payments described in paragraph (1) before the end of each 1-year
			 period described in paragraph (1); or
					(2)obtains a mortgage, loan, or credit, or incurs any other debt, that creates any additional lien on
			 the residence that is subject to the covered mortgage for which the shared
			 appreciation mortgage modification or for which such residence is used as
			 collateral.
				The Director shall require, as a condition for participation in a pilot program by a homeowner,
			 that the homeowner enter into such agreements as the Director considers
			 necessary to ensure compliance with this subsection.(f)Notification
				(1)In generalEach pilot program shall require that the servicer of a covered mortgage transmit to each homeowner
			 participating in the pilot program written notice, in clear and simple
			 language, of how to maintain and submit any documentation of capital
			 improvements that is necessary to ensure that the shares of any increase
			 in the value of the real property securing the covered mortgage to which
			 the investor and the homeowner are entitled are determined accurately.
				(2)TimingThe pilot program shall require that a servicer provide the notice described in paragraph (1)—
					(A)before the homeowner accepts a shared appreciation mortgage modification; and
					(B)before the homeowner sells or refinances the real property securing the covered mortgage.
					(g)Participation by servicersThe Director shall require each enterprise to require that any servicer of a covered mortgage in
			 which the enterprise is an investor participate in the pilot program of
			 the Federal Housing Finance Agency by offering shared appreciation
			 mortgage modifications to a random and statistically significant sampling
			 of homeowners with covered mortgages.
			(h)Mortgage insuranceThe Director shall—
				(1)provide that an enterprise may negotiate regarding a shared appreciation mortgage modification of a
			 covered mortgage with any provider of mortgage insurance for a mortgage on
			 the property subject to the covered mortgage; and
				(2)allow advance claim agreements with respect to such mortgage insurance policies.
				(i)Maintenance of lien statusA shared appreciation mortgage modification of a covered mortgage under a pilot program under this
			 section shall not impair the priority status of liens on the residence
			 that is subject to the mortgage.
			(j)Studies and reportsThe Director and the Federal Housing Commissioner shall—
				(1)conduct annual studies of the pilot programs of the Federal Housing Finance Agency and the Federal
			 Housing Administration, respectively; and
				(2)submit a report to the Congress containing the results of each study at the end of each of the 3
			 successive 1-year periods beginning on the date on which the pilot program
			 is established.
				(k)TerminationOn and after the date that is 2 years after the date of enactment of this Act, the Director and the
			 Federal Housing Commissioner may not enter into any agreement under the
			 pilot program with respect to a shared appreciation mortgage modification.
			
